                                          Case 4:19-cv-04060-JST Document 103 Filed 12/16/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAMBDA LABS, INC.,                                 Case No. 19-cv-04060-JST (TSH)
                                   8                    Plaintiff,
                                                                                            DISCOVERY ORDER
                                   9             v.
                                                                                            Re: Dkt. No. 101
                                  10     LAMBDA, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Lambda School has retained Dr. Lynne Weber of Duff & Phelps as an expert in this
                                  14   matter. Dr. Weber’s cv states that she has 35+ years of consulting experience with expertise in
                                  15   market analysis, market research, statistics, data analytics, econometrics, forecasting, and risk
                                  16   assessment. School has hired her as a trademark expert, and it gave notice under paragraph 7.4(a)
                                  17   of the Protective Order of its intent to disclose Lambda Labs’ AEO materials to her. Labs has
                                  18   objected under paragraph 7.4(b), and it now “bear[s] the burden of proving that the risk of harm
                                  19   that the disclosure would entail (under the safeguards proposed) outweighs the Receiving Party’s
                                  20   need to disclose the Protected Material to its Expert.” ¶ 7.4(c).
                                  21          Labs hints at, but does not actually make, the traditional risk of harm argument that the
                                  22   expert is somehow connected to a competitor in a narrowly defined field. Labs is an AI
                                  23   infrastructure company, and Dr. Weber has in the past had consulting engagements with software
                                  24   companies in the AI/machine learning/data analytics space, although she has not had any such
                                  25   engagements in the last five years. ECF No. 101-2 at 3, 6. The lack of any ongoing relationship
                                  26   with a direct competitor in the AI space forecloses a finding of risk of harm on that basis. See,
                                  27   e.g., Advanced Micro Devices, Inc. v. LG Electronics, Inc., 2017 WL 3021018, *3 (N.D. Cal. July
                                  28   17, 2017) (rejecting a similar challenge where “neither [proposed expert] works directly for an
                                          Case 4:19-cv-04060-JST Document 103 Filed 12/16/20 Page 2 of 3




                                   1   Imagination competitor, and Imagination has provided no concrete evidence that either one

                                   2   engages in or assists with competitive decision-making at an Imagination competitor”); Verigy US,

                                   3   Inc. v. Mayder, 2008 WL 4183493, *1 (N.D. Cal. Sept. 8, 2008) (within the narrowly defined

                                   4   industry of Automated Test Equipment, a showing of an ongoing relationship with a competitor is

                                   5   necessary to show a risk of harm).

                                   6          Instead, Labs contends the risk of harm comes from the fact that “Dr. Weber provides

                                   7   business consulting services in an industry Lambda Labs serves, has had clients in the same

                                   8   industry, and may have future engagements in the industry . . .” ECF No. 101 at 2. To make that

                                   9   statement true, Labs has to go big and say that the industry is “technology companies.” Id. at 2, 3.

                                  10   Labs goes on to explain that it is not concerned that Dr. Weber would intentionally violate the

                                  11   Protective Order. Rather, its concern is that if she gets to see Labs’ AEO business strategy and

                                  12   planning documents, financial records, pricing and supply chain information, and so on, that will
Northern District of California
 United States District Court




                                  13   become part of her knowledge base, which will remain in her mind in any future consulting

                                  14   engagements she might have in the technology industry.

                                  15          But the technology industry is huge and includes countless products and services dissimilar

                                  16   to Labs’. This broad gesture at an entire sector of the GDP is too generic to establish a risk of

                                  17   harm that the strictures of the Protective Order are inadequate to guard against. The Protective

                                  18   Order does have means for its enforcement. See ECF No. 101-1 at 3 (in agreeing to comply with

                                  19   the Protective Order, Dr. Weber agreed that “I understand and acknowledge that failure to so

                                  20   comply could expose me to sanctions and punishment in the nature of contempt”). And if Dr.

                                  21   Weber’s work in the enormous technology industry should ever sharpen into an engagement with

                                  22   an actual competitor of Labs’, the Protective Order addresses that scenario too. See Protective

                                  23   Order, ¶ 7.4(c) (“If during the pendency of this matter, the Expert becomes employed or engaged

                                  24   by a competitor to the Parties to this action, the Party retaining such Expert will promptly notify

                                  25   Outside Counsel for the Producing Party of such employment or engagement. The Expert will

                                  26   cease reviewing any Protected Material until all Parties in the action have been advised and either

                                  27   all Parties consent to the Expert continuing to have access to any Protected Material in this matter

                                  28   or as otherwise ordered by the Court.). The fact that Dr. Weber and Labs have clients in the same
                                                                                         2
                                          Case 4:19-cv-04060-JST Document 103 Filed 12/16/20 Page 3 of 3




                                   1   very broadly defined industry does not show that these provisions are inadequate.

                                   2          Further, an objection that would apply to nearly any expert is also too generic to show a

                                   3   risk of harm. See Advanced Micro Devices, 2017 WL 3021018 at *3 (“The Court finds it unlikely

                                   4   that AMD would be able to select an expert in this space who does not consult, publish, teach, or

                                   5   invent in the relevant field.”). Probably every expert worth hiring in the Bay Area has clients in

                                   6   the technology industry.

                                   7          Labs instead focuses on School’s “need” to show particular documents to Dr. Weber. Labs

                                   8   wants to know more about her intended role in the lawsuit, or what documents or categories of

                                   9   documents School wants to disclose to her, so it can determine if it has business concerns over the

                                  10   disclosure of those documents. School refuses to say, contending this information is privileged.

                                  11          In a different case, where a significant risk of potential harm had been shown, the

                                  12   disclosures Labs seeks could be productive and appropriate. They’re not required by the
Northern District of California
 United States District Court




                                  13   Protective Order, of course, and they are indeed invasive of attorney work product, but if there

                                  14   were a real problem that needed to be dealt with, disclosures like that could help. But here, Labs’

                                  15   showing of risk of harm is insubstantial. As a matter of common sense, a trademark expert will

                                  16   need to see at least some of the things Labs has designated as AEO. See id. n.1. There is no basis

                                  17   for giving Labs a sneak preview into Dr. Weber’s expert report by requiring School to explain in

                                  18   more detail the exact contours of her engagement or the categories of documents it intends to show

                                  19   her. The Protective Order does not contemplate disclosures like that, and Labs has not made a

                                  20   persuasive case that they’re necessary.

                                  21          Accordingly, Labs’ objection to School’s disclosure of Labs’ AEO materials to Dr. Weber

                                  22   is overruled.

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: December 16, 2020

                                  26
                                                                                                    THOMAS S. HIXSON
                                  27                                                                United States Magistrate Judge
                                  28
                                                                                        3
